United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0058
Issued: May 7, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 10, 2017 appellant, through counsel, filed a timely appeal from an August 15,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a back condition
causally related to the accepted October 12, 2015 employment incident.
FACTUAL HISTORY
On October 12, 2015 appellant, then a 54-year-old lead technician, filed a traumatic injury
claim (Form CA-1) alleging a “lower back slight pull” injury on October 12, 2015 as a result of
pulling down a roll-up door while in the performance of duty. In his accompanying narrative
statement, he indicated that the strap on the door broke while it was descending, causing him to
fall backwards. Appellant explained that he felt a little pull on his back and he had to twist to gain
his balance and composure. He stopped work on October 13, 2015.
On October 12, 2016 the employing establishment executed an OWCP authorization for
examination and/or treatment (Form CA-16) authorizing appellant to obtain treatment from Saint
Michaels Medical Center.
In an October 15, 2015 report, Dr. Edward Novik, a Board-certified anesthesiologist and
pain medicine specialist, diagnosed lumbar radiculopathy and advised that appellant was disabled
from work for the period October 15 to November 15, 2015.
On October 23, 2015 the employing establishment controverted appellant’s claim,
asserting that the evidence submitted failed to establish causal relationship.
In a November 16, 2015 report, Dr. Novik diagnosed status post lumbar fusion and
indicated that appellant had a lumbar fusion at L5-S1 on September 27, 2015. Appellant did not
report any significant improvement of his pain and continued to complain of low back pain with
radiation to the left leg associated with numbness, weakness, and paresthesia.
In an attending physician’s report (Form CA-20) dated December 3, 2015, Dr. Novik
diagnosed post-traumatic lumbago, lumbar radiculopathy, and a herniated lumbar disc. He
checked a box marked “Yes” indicating that these conditions were caused or aggravated by
appellant’s employment activity. Dr. Novik advised that appellant remained disabled from work
from October 27 to December 27, 2015.
On January 5, 2016 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period November 27, 2015 to January 1, 2016.
In a development letter dated January 12, 2016, OWCP indicated that when appellant’s
claim was received it appeared to be a minor injury that resulted in minimal or no lost time from
work and, based on these criteria and because the employing establishment did not controvert
continuation of pay or challenge the case, payment of a limited amount of medical expenses was
administratively approved. It explained that it had reopened the claim for consideration because
he had filed a claim for wage-loss compensation. OWCP requested additional evidence and
afforded appellant 30 days to respond to its inquiries.

2

In response, appellant submitted a December 23, 2015 report from Dr. Novik who
diagnosed cervical/lumber radiculopathy and advised that appellant was disabled for work for the
period December 27, 2015 to January 7, 2016.
On October 16, 2015 Dr. Marc A. Cohen, a Board-certified orthopedic surgeon, diagnosed
lumbar disc herniation at L5-S1, lumbar internal disc disruption disease at L5-S1, and lumbosacral
radiculopathy. He noted that appellant had an “injury at work when [appellant] was pulling
something down and this aggravated his back even worse” and “led [appellant] to the
understanding that he must have something seriously wrong with his back because he cannot
function with respect to his persistent back pain.”
A magnetic resonance imaging (MRI) scan of the lumbar spine dated December 15, 2015
revealed status post L5-S1 pedicle fixation surgery and L4-5 right paracentral disc herniation with
annular tear and thecal sac indentation.
In a December 22, 2015 report, Dr. Cohen diagnosed status post lumbar fusion at L5-S1
without radiographic evidence of change and a new disc herniation at L4-5 right side after
traumatic event.
On October 15, 2015 Dr. Novik reiterated his diagnoses. He explained that appellant was
taking stuff out of a truck, fell down from the truck, hit the ground, and felt immediate sharp pain
in his low back, but his main problem was that his left leg went numb immediately and he lost all
feeling. Dr. Novik indicated that appellant continued to complain of low back pain with radiation
to the legs, but the main problems was the numbness. Initially, it was only down his left leg, but
now appellant felt the numbness in his right leg.
In a November 18, 2015 report, Dr. Cohen diagnosed status post-laminectomy and fusion
with initial improvement with respect to leg pain and back pain and exacerbation of appellant’s
recent surgical pain with “a traumatic driving episode.”
On January 7, 2016 Dr. Novik diagnosed post-laminectomy syndrome and reported that
appellant complained of low back pain with radiation to his legs and was not responding to
conservative treatment with anti-inflammatory medications and a structured home exercise
program.
In a January 25, 2015 report, Dr. Novik diagnosed lumbalgia and opined that appellant’s
symptoms were directly and causally related to a January 30, 2013 motor vehicle accident.
On February 4, 2016 Dr. Novik advised that appellant was disabled from work from
February 7 to March 7, 2016.
By decision dated February 18, 2016, OWCP denied the claim finding that the evidence of
record failed to establish that the claimed October 12, 2015 incident occurred as alleged.
Appellant subsequently submitted a February 4, 2016 report from Dr. Novik, who
continued to diagnose post-traumatic lumbalgia, post-laminectomy syndrome, and lumbar
radiculopathy. Dr. Novik indicated that appellant had a caudal epidural steroid injection and
reported 50 percent improvement in his pain.
3

On March 1, 2016 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
Counsel further submitted an operative report dated October 27, 2015 from Dr. Cohen,
who performed an open lumbar laminectomy, lateral recess decompression, and 100 percent
facetectomy at L5-S1.
A telephonic hearing was held before an OWCP hearing representative on
November 15, 2016. Appellant provided testimony and the hearing representative held the case
record open for 30 days for the submission of additional evidence.
By decision dated January 17, 2017, OWCP’s hearing representative affirmed the prior
decision, as modified, accepting that the October 12, 2015 employment incident occurred as
alleged, but denying the claim finding that the medical evidence of record failed to establish a
causal relationship between appellant’s diagnosed conditions and the accepted October 12, 2015
employment incident.
On May 31, 2017 appellant, through counsel, requested reconsideration and submitted a
May 29, 2017 report from Dr. Cohen, who diagnosed lumbar internal disc disruption
disease/discogenic instability at L5-S1 and lumbosacral radiculopathy.
In a June 27, 2017 report, Dr. Novik continued to diagnose post-traumatic lumbago, lumbar
radiculopathy, and herniated lumbar disc. He reiterated the factual history of the claim and opined
that appellant’s conditions were causally related to the October 12, 2015 work incident.
By decision dated August 15, 2017, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6 First,
the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.8
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.9 Rationalized medical opinion
evidence is required to establish causal relationship. The opinion of the physician must be based
on a complete factual and medical background, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a back condition
causally related to the accepted October 12, 2015 employment incident.
In support of his claim, appellant submitted medical reports by Dr. Cohen who diagnosed
a lumbar disc herniation at L5-S1, lumbar internal disc disruption disease at L5-S1, and
lumbosacral radiculopathy and reported the history of injury. Dr. Cohen reported that appellant
had initially been referred to his office for a spinal surgical evaluation on March 20, 2014 because
of a motor vehicle accident in 2013 which injured appellant’s back. He explained that appellant
was managing his back complaints until the work-related injury of October 12, 2015 when his
back pain became significant and eventually necessitated surgical intervention. On October 27,
2015 Dr. Cohen performed an open lumbar laminectomy, lateral recess decompression, and 100
percent facetectomy at L5-S1. After appellant’s surgery, he diagnosed exacerbation of appellant’s
recent surgical pain due to new disc herniation at L4-5 after “a traumatic driving event.” Dr. Cohen
noted that appellant had done very well from his surgery and then indicated that he had an incident
when he was a passenger in a car that was transporting him from the hospital when the driver went
off the road. The Board has held that a report is of limited probative value regarding causal
6

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

8

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

K.V., Docket No. 18-0723 (issued November 9, 2018).

10

I.J., 59 ECAB 408 (2008).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

5

relationship if it does not contain medical rationale explaining how a given medical condition was
caused or aggravated by an employment incident.12 The Board finds that Dr. Cohen’s report does
not provide sufficient medical rationale explaining how appellant’s new or preexisting lumbar
conditions were caused or aggravated by on the accepted October 12, 2015 employment incident.
The need for rationale is particularly important as the evidence indicates that appellant had a
preexisting back condition due to a 2013 motor vehicle accident.13 Therefore, the Board finds that
the reports from Dr. Cohen are insufficient to establish causal relationship.
Appellant also submitted medical reports by Dr. Novik, who opined that appellant’s
cervical and lumbar spine conditions were causally related to the accepted October 12, 2015
employment incident. Dr. Novik reported the history of injury and provided examination findings.
The Board finds that he failed to provide sufficient medical rationale explaining how the accepted
October 12, 2015 employment incident either caused or contributed to appellant’s diagnosed
conditions. Dr. Novik opined that appellant’s conditions were causally related to the October 12,
2015 pulling and falling incident at work. However, the fact that a condition manifests itself during
a period of employment is insufficient to establish causal relationship.14 Temporal relationship
alone will not suffice.15 Dr. Novik’s reports did not include sufficient medical rationale explaining
how the October 12, 2015 incident either caused or contributed to appellant’s back conditions.16
For these reasons, the Board finds that the evidence from Dr. Novik is insufficient to establish that
appellant’s diagnosed conditions are causally related to the October 12, 2015 work incident.
Appellant also submitted diagnostic testing reports. The MRI scan of the lumbar spine
dated December 15, 2015 confirmed the diagnosis of status post L5-S1 surgery and L4-5 right
paracentral disc herniation. Diagnostic studies are of limited probative value as they do not address
whether the employment incident caused any of the diagnosed conditions.17 Thus, this evidence
is insufficient to satisfy appellant’s burden of proof with respect to causal relationship.
As appellant has not submitted rationalized medical evidence to support his claim that he
sustained a back injury causally related to the accepted October 12, 2015 employment incident, he
has not met his burden of proof to establish entitlement to compensation benefits.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

12

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

13

Supra note 11.

14

20 C.F.R. § 10.115(e).

15

See D.I., 59 ECAB 158, 162 (2007).

16

Supra note 12.

17

See J.S., Docket No. 17-1039 (issued October 6, 2017).

6

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a back condition
causally related to the accepted October 12, 2015 employment incident.18
ORDER
IT IS HEREBY ORDERED THAT the August 15, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

18

On return of the case record OWCP shall also review the Form CA-16 of record. The Board notes that the
employing establishment issued appellant a signed authorization for examination and/or treatment (Form CA-16)
authorizing medical treatment. The Board has held that where an employing establishment properly executes a
CA-16 form, which authorizes medical treatment as a result of an employee’s claim for an employment-related injury,
it creates a contractual obligation which does not involve the employee directly to pay the cost of the examination or
treatment regardless of the action taken on the claim. See 20 C.F.R. §§ 10.300 and 10.304; R.W., Docket No. 18-0894
(issued December 4, 2018).

7

